Citation Nr: 1700069	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  09-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a headache disorder, to include as secondary to various service-connected disabilities, including a chronic cervical strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2003 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board remanded this case in April 2012, August 2014, and October 2015 for further development.

The Veteran testified before the undersigned at an April 2014 videoconference hearing.  He also testified at a November 2011 Travel Board hearing before a different Veterans Law Judge who has since retired.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2016 VA examination does not substantially comply with the Board's October 2015 remand directives because it was not conducted by a neurologist.  Rather, research suggests that the examiner is an internist.  Hence, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, the examination is not adequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2016 VA examiner opined that the Veteran's headache disorder is not related to his military service because the appellant's mother had migraine headaches, which are hereditary.  The sole fact that a disorder is congenital or hereditary in origin does not preclude service connection.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); see also VAOPGCPREC 67-90; 55 Fed.Reg. 43553 (1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty).  
Further, the Veteran has been diagnosed with both tension headaches and migraine headaches.  See May 2012 VA Examination, April 2014 Hearing transcript, June 2014 Ophthalmology Examination.  The examiner did not address the tension headaches, even though the Board's October 2015 remand directed him to opine as to any diagnosed headache disorder.  
Finally, the VA examiner opined that the Veteran's service connected disabilities did not cause, result in, or aggravate his headache disorder because his headaches were not consistent with what an individual with the appellant's service connected disabilities would experience.  No explanation was provided as the examiner did not describe the nature of headaches an individual suffering from the Veteran's service connected disabilities would experience.  The March 2016 examination also failed to address whether the Veteran's service connected disabilities have aggravated his headache disorders, including migraines. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA neurological examination with a neurologist in order to determine the exact nature and etiology of any diagnosed headache disorder.  This examination must be conducted by a neurologist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

The neurologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The neurologist must specify in the report that these records have been reviewed.  

Following the examination, the neurologist must specifically comment whether it is at least as likely as not that any diagnosed headache disorder was incurred in or caused by his active military service.  

If the neurologist determines that the Veterans' migraines or tension headaches were not incurred in or caused by his active military service, then he/she must then address whether any diagnosed headache disorder is at least as likely as not proximately due to, the result of, or aggravated by any service connected disability or any combination of service connected disabilities.  In this regard, the Veteran is service connected, in pertinent part, for cervical strain, tinnitus, posttraumatic stress disorder, "dry eyes," and sleep apnea.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file. 

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the neurologist documented his/her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  After completing any additional development deemed necessary, readjudicate the claim for a chronic headache disorder, on both a direct and secondary basis.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

